DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current application is a CON of application number 17/326,934 which is now a US Patent number 11,411,816.
Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities:  claims recite, “…, the collects…” on line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a server” on line 2, “a third-party server” on line 4 and “a management server” on line 9-10. Applicant’s specification describes a UEM server and a third-party server. It is not clear which server the limitation reciting a management server is referring to, assuming the server in line 2 is the UEM server. Other independent claims repeat the limitation and the dependent claims do not remedy the deficiency and are therefore, rejected with claim 1 as being indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15, and 17-20  of U.S. Patent No. 11,411,816. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the current application are broader than those in the granted patent which anticipate the system claimed in the current application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2019/0149405 A1, hereinafter Verma) in view of Roszak et al. (US 2018/0276000 A1, hereinafter Roszak).
Regarding claim 15, Verma teaches a system for managing a user device, comprising: 
a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a hardware-based processor, [See Figure 1] that executes the instructions to carry out stages comprising: 
sending, to a server, a request to enroll a user device in a limited management mode, the user device having a third-party management client that communicates management instructions to the user device from a third-party server using a management channel on the user device, [Abstract describes facilitating enrollment of a client device into more than one management framework including a BYOD partial management mode which gives the OEM partial management control of the device as described in Par.[0027]; Par.[0032] and [0027] describe under BYOD mode, data outside the managed workspace is not managed by management service 116 but by OEM (limited management mode with OEM management service); Management service 116 in Figure 1 is equivalent to the third-party server/client management recited in the claim; Par.[0017]-[0018] describe under BYOD mode, OEM management channel is used by Management service 116];
receiving, from the server, a first configuration profile, [Par.[0038], [0045], [0046] describes the management service 116 installing configuration profiles upon enrollment for BYOD mode]; 
configuring an agent on the user device in the limited management mode using the first configuration profile, the agent being configured to use a channel on the user device other than the management channel for executing instructions received from a management server, [Par.[0049]-[0050] among others describe configuring the client devices in the BYOD mode which makes the OEM access only the unmanaged portion of the client device as indicated in Par.[0027]: In some scenarios, such as in the case of a BYOD device, the APIs allow the management service 116 to manage a managed workspace of the client device without managing other aspects of the client device 106 where a user might store personal data and applications; Par.[0035] also describes limited management mode by OEM where the OEM management module or its agent on the client device can delete the managed workspace; the OEM agent has access to unmanaged portion under BYOD and therefore, does not use the management channel]; 
wherein the third-party management client stops using the management channel, [Par.[0091] describes deleting BYOD enrollment on the client device which indicates that it no longer uses the OEM management channel];
Verma does not explicitly teach sending, to the server, a request to enroll the user device in a full management mode; receiving, from the server, a second configuration profile; and 
configuring the agent in the full management mode using the second configuration profile, including causing the agent to use the management channel, [Verma describes a full management mode under the control of Management service 116 in Figure 1 but the claim limitation appears to suggest a second management service such as native OEM management service in full management mode using OEM management channel, when the enterprise management service 116 relinquishes full control];
Roszak in an analogous art, teaches sending, to the server, a request to enroll the user device in a full management mode; receiving, from the server, a second configuration profile; and configuring the agent in the full management mode using the second configuration profile, including causing the agent to use the management channel, [Par.[0021]-[0023] describe enrolling with a management server for full control of the device; Figure 5A describes support for the recited claim limitations];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second management service with which the client device may be full managed when the first management service is deleted. The motivation/suggestion would have been to provide full management support for user-owned devices when they no longer have particular enterprise affiliation, [Verma: Par.[0034]]. 
Method claim 1 corresponds to system claim 15 and is rejected as above.
Non-transitory CRM claim 8 corresponds to system claim 15 and is rejected as above.
Regarding claim 17, Verma and Roszak disclose the system of claim 15, and Verma teaches further comprising sending, to the server, a hardware device identifier (“HWDevID”) associated with the user device, wherein the second configuration profile is based at least on the HWDevID, [Par.[0052] describes UDID and Roszak teaches [serial number pulled from BIOS as an identifier in Par.[0021], dependent claim is obvious over Verma in view of Roszak for the same reasons as in claim 15 and Figure 5A shows configuration files are based on the BIOS based identifier].
Regarding claim 18, Verma and Roszak disclose the system of claim 17, and Roszak teaches wherein the HWDevID is a hash of at least one of a hard disk identifier (“ID”), a Basic Input/Output System (“BIOS”) ID, a media access controller (“MAC”) address, a serial number, and a model number, [dependent claim is obvious over Verma in view of Roszak for the same reasons as in claim 15; serial number pulled from BIOS as an identifier in Par.[0021], and Figure 5A shows configuration files are based on the BIOS based identifier].
Regarding claim 19, Verma and Roszak disclose the system of claim 15, and a modified Verma teaches wherein: while in limited management mode, the collects data about the user device and sends it to the server, and the second configuration profile is based at least on the collected data, [Verma teaches UDID (collected data) in Par.[0052] and Roszak teaches [dependent claim is obvious over Verma in view of Roszak for the same reasons as in claim 15; serial number pulled from BIOS as an identifier (collected data) in Par.[0021], and Figure 5A shows configuration files are based on the BIOS based identifier]. 
Regarding claim 20, Verma and Roszak disclose the system of claim 15, and a modified Verma teaches wherein the first configuration profile includes an install package for a Virtual Private Network (“VPN”) tunnel client, [Par.[0038] describes under BYOD mode, the configuration profile includes installing VPN among other things]. 
Method claim 3 corresponds to system claim 17 and is rejected as above.
Non-transitory CRM claim 10 corresponds to system claim 17 and is rejected as above.
Method claim 4 corresponds to system claim 18 and is rejected as above.
Non-transitory CRM claim 11 corresponds to system claim 18 and is rejected as above.
Method claim 5 corresponds to system claim 19 and is rejected as above.
Non-transitory CRM claim 12 corresponds to system claim 19 and is rejected as above.
Method claim 6 corresponds to system claim 20 and is rejected as above.
Non-transitory CRM claim 13 corresponds to system claim 20 and is rejected as above.
Regarding claim 7, Verma and Roszak disclose the method of claim 1, and Verma teaches wherein, while in limited management mode, the agent does not have access to the management channel on the user device, [Par.[0017]-[0018] describe under BYOD mode, OEM management channel is used by Management service 116 and Par.[0049]-[0050] among others describe configuring the client devices in the BYOD mode which makes the OEM access only the unmanaged portion of the client device as indicated in Par.[0027] and unmanaged portion does not use management channel]. 
Non-transitory CRM claim 14 corresponds to system claim 7 and is rejected as above.
Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5, 12, and 19 could potentially be allowable if the collected data is distinguished from prior art such as the cited Roszak or other. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roszak et al in US 2018/0167491 A1, describe co-existence of multiple user device management applications on the same device and multiple enrollments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441